ELECTRONIC RECORD                           lOSty-JV

COA #      05-12-01668-CR                        OFFENSE:        20.04


           Donald Stevenson v. The State of
STYLE:     Texas                                 COUNTY:         Dallas

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    265th Judicial District Court


DATE: 7/17/2014                   Publish: NO    TC CASE #:      F12-54028-R




                        IN THE COURT OF CRIMINAL APPEALS


          Donald Stevenson v. The State of
STYLE:    Texas                                       CCA#:

         PftQ SE                      Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:
                                                     JUDGE:
DATE:     iJQJeTnAdTK 2t> 2<>>f                      SIGNED:                             PC:

JUDGE:             ftA\ Lfyu                          PUBLISH:                          DNP:




                                                                                          MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD